OPINION
PER CURIAM.
This is an appeal from an order overruling appellant’s plea of privilege. *130The order was signed July 29, 1983. The transcript was due to be filed by August 29, 1983, TEX.R.CIV.P. 385, but was not tendered until September 20, 1983. Appellant did not file a motion for an extension of time in which to file the transcript. TEX.R.CIV.P. 21c. In the absence of a Rule 21c motion for extension of time, we cannot grant leave to file the transcript. Meshwert v. Meshwert, 549 S.W.2d 383, 384 (Tex.1977).
The appeal is dismissed. TEX.R.CIV.P. 386.